IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Monique Taylor,                                 :
                              Appellant         :
                                                :
               v.                               :   No. 1572 C.D. 2018
                                                :   Submitted: May 24, 2019
Fair Housing Commission                         :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                                FILED: August 26, 2019


               Monique Taylor (Appellant) appeals from an order of the Court of
Common Pleas of Philadelphia County (common pleas), dated October 18, 2018.
The order denied Appellant’s appeal from the Fair Housing Commission’s
(Commission) decision, which concluded that Belltown Realty, LLC (First
Landlord) and 4201 Pine Partners, LLC (Second Landlord) did not violate The
Philadelphia Code1 (Code) by terminating Appellant’s lease.            We now vacate
common pleas’ order and remand the matter with instruction to dismiss the appeal
based on mootness.
               The instant dispute arose when Appellant filed a complaint with the
Commission on December 28, 2017, alleging that Second Landlord violated

      1
          Phila. Pa., Code §§ 1-101 to 22-1409 (2019).
Section 9-804(1)-(2) of the Code when terminating Appellant’s lease despite
outstanding defects present on the premises.2 (Commission Hr’g Transcript at 7, 43,
attached to Commission’s Br. as Ex. B (Commission Ex. B).) The Commission held
a hearing addressing Appellant’s complaint on February 28, 2018. (Id. at 1.) After
the conclusion of the hearing, the Commission issued a final order, denying the
appeal and dismissing Appellant’s complaint. (Commission Final Order, attached
to Appellant’s Br. as App. B.) In its final order, the Commission listed the following
relevant testimony elicited from the hearing:
                A. [Appellant]    testified   that,     on      or about
                   December 19, 2003, she moved into the [apartment]
                   located at 4201 Pine Street, Apt. 3, Philadelphia, PA
                   19104, [(Property)] where she still resides.

                B. [Appellant] testified that, since 2015, she complained
                   to the [First] [L]andlord about repair issues in the
                   apartment that include: pest infestation; defective


      2
          Phila., Pa. Code § 9-804 provides, in relevant part:
             (1) Whenever any premises are found in violation of any provision of The
      Philadelphia Code and a notice of violation has been issued by any department or
      agency of the City, it shall be unlawful for any owner, landlord, agent or other
      person operating or managing such premises to:
                        (a) terminate the lease with the existing tenant unless the tenant
                has failed to pay rent, committed a nuisance, committed waste or caused the
                premises to have been in such violation under The Philadelphia Code;
                       ....
             (2) It shall be unlawful for any owner, landlord, agent or other person
      operating or managing premises to terminate a lease with a tenant or make, alter,
      amend or modify any term or condition of any existing lease or arrangement of
      tenancy with a tenant in retaliation for:
                       (a) any violation having been found against the premises;
                        ....
(Emphasis added.)

                                                  2
                windows; and, in 2017, a collapsed ceiling in front of
                her apartment.

             C. [Appellant] testified that the repairs made by the [First]
                [L]andlord were not properly made and the same
                repairs became an issue again.
             ....

             F. [Appellant] testified that, prior to purchasing the
                property, [Second Landlord personnel] also looked at
                her apartment, at which time [Appellant] told them
                about the leak in the unit.

             G. [Appellant] testified that, on November 10, 2017,
                [Second] Landlord gave all 6 tenants in the building a
                letter that introduced themselves as the new
                landlord . . . .
             ....

             I. [Appellant]      testified     that,     on     or     about
                November 15, 2017, [Second] Landlord gave all 6
                tenants in the building a letter that stated all leases were
                being terminated.

             J. [Appellant] testified that, on November 3, 2017, she
                reported the condition of the [P]roperty to the
                [Philadelphia] Department of Licenses and Inspections
                (L&I).

             K. L&I issued . . . violation report[s] . . . on
                November 22, 2017; on December 19, 2017, . . . and,
                on January 26, 2018 . . . .

             L. As of February 28, 2018, L&I reports show that some
                violations were corrected.

(Id. at 1-2.) In light of the testimony gleaned from the hearing, the Commission
included in its final order the following relevant findings of fact and conclusions of
law:
                                           3
A. Pursuant to [Section] 9-804(2) of [t]he [Code], it is
   unlawful for a landlord to terminate, alter, or modify a
   lease in retaliation for any exercise of a legal right by
   the tenant.

B. While [Appellant] had exercised her legal rights, the
   testimony of both parties during the February 28, 2018
   hearing is that within days of taking title to the
   property, [Second] Landlord gave every tenant in the
   property a notice of lease termination pursuant to the
   terms of their individual leases.

C. Thus, the termination of [Appellant’s] lease is not
   retaliatory under [Section] 9-804(2) of [t]he [Code] as
   it was a business decision executed uniformly by
   [Second] Landlord and based on the terms of each
   tenant’s individual lease.

D. In the November 15, 2017 letter to [Appellant],
   [Second] Landlord gave [Appellant] [forty-six] days’
   notice that the lease was terminating effective
   December 31, 2017.

E. As the lease requires [thirty] days’ notice of lease
   termination, [Second] Landlord’s November 15, 2017
   notice to [Appellant] was adequate.

F. Pursuant to [Section] 9-804(1) of [t]he [Code], it is
   unlawful for a landlord to terminate a lease whenever a
   premise is found in violation of any provision of [t]he
   [Code] and a notice of violation has been issued by
   [L&I].

G. The notice of lease termination was issued from
   [Second] Landlord to [Appellant] on November 15,
   2017 at which time there were no violations found and
   issued by [L&I].

H. Therefore, as violations were found and a notice of
   violation was issued on November 22, 2017, after the
   November 15, 2017 notice of lease termination, there
   is no unfair rental practice pursuant to
   [Section] 9-804(1) of [t]he [Code].
                             4
              I. The Commission finds no violation of [t]he [Code].

(Id. at 4.) Appellant appealed from the Commission’s decision on March 9, 2018.
(Original Record (O.R.), Item No. 2.) Common pleas scheduled a hearing on the
appeal to be held any time after October 1, 2018. (O.R., Item No. 10.)
              Subsequent to Appellant’s filing of the complaint with the Commission,
Second Landlord initiated eviction proceedings against Appellant.3 Before common
pleas conducted a hearing on the appeal of the Commission’s decision, Second
Landlord and Appellant entered into a settlement agreement (Agreement) as part of
the eviction proceeding. (Agreement, attached to Commission’s Br. as Ex. A.)
Common pleas approved the Agreement by order dated May 9, 2018. (Common
Pleas Settlement Approval Order attached to Commission’s Br. as Ex. A.) Pursuant
to the Agreement, Appellant agreed to relinquish possession of her apartment,
Second Landlord agreed to vacate any municipal court judgments concerning this
matter,4 and Second Landlord agreed to return Appellant’s rental deposit along with
a monetary settlement of $4,000.
              Thereafter, on October 18, 2018, common pleas conducted a hearing
regarding the appeal of the Commission’s order. During the hearing, Appellant
acknowledged having entered into the Agreement and further acknowledged that she
had agreed to vacate the property. The common pleas judge stated on the record that
he was “going to deny the appeal, affirm the decision of the . . . Commission and


       3
        The eviction proceeding was docketed in the Court of Common Pleas of Philadelphia
County as 4201 Pine Partners, LLC v. Taylor, No. 01490 (Municipal Ct. LT # 18-02-15-4678).
       4
         As part of the eviction proceeding, the parties attended a Landlord & Tenant Hearing
before the Philadelphia Municipal Court on March 9, 2018, at which the judge entered judgment
for Second Landlord. (Transcript of Proceedings March 9, 2018, attached to Appellant’s Br. as
App. E (Appellant’s App. E).)

                                             5
find that there was no error of law by the Commission and there’s also substantial
evidence to support [the Commission’s] decision.” (Common Pleas Hr’g Transcript
at 6, attached to Appellant’s Br. as App. D.) Common pleas issued an order that
same day, affirming the Commission’s decision. (O.R., Item No. 15.) In its opinion
filed pursuant to Pennsylvania Rule of Appellate Procedure 1925(a), common pleas
opined that Appellant’s appeal is moot and urged this Court to conclude as such
because Appellant entered into the Agreement with Second Landlord, thereby
dissolving any landlord-tenant relationship between the parties. (O.R., Item No. 17
at 2.) Common pleas further concluded that even if Appellant’s contentions were
not moot, the Commission’s decision was supported by substantial evidence, the
Commission did not commit an error of law, and the Commission did not violate
Appellant’s constitutional rights. (Id. at 2-3.) Appellant now appeals to this Court.
               On appeal,5 Appellant essentially has two contentions: (1) common
pleas erroneously affirmed the Commission’s decision because the Commission
committed an error of law when it concluded that Second Landlord did not violate
the Code despite Appellant’s contention that multiple L&I violations existed; and
(2) common pleas erroneously affirmed the Commission’s decision because the
Commission did not allow Appellant to submit certain evidence into the record.
Second Landlord counters that Appellant’s contentions are moot, because Appellant
and Second Landlord have dissolved the landlord-tenant relationship pursuant to the
Agreement. In the alternative, Second Landlord contends that common pleas


       5
         Where the trial court does not take any additional evidence, our scope of review for a
decision of a local agency is limited to determining whether constitutional rights were violated,
whether an error of law was committed, whether the procedure before the local agency was
contrary to statute, and whether necessary findings of fact are supported by substantial evidence.
2 Pa. C.S. § 754(b).

                                                6
correctly affirmed the Commission’s decision because the Commission’s findings
are supported by substantial evidence.
             The doctrine of mootness requires that an actual case or controversy be
in existence “at all stages of review, not merely at the time the complaint is filed.”
In re Gross, 382 A.2d 116, 119 (Pa. 1978) (emphasis added) (quoting Gerald
Gunther, Constitutional Law 1578 (9th ed. 1975)). This Court has stated that an
actual case or controversy is found where the following exist:
             (1) a legal controversy that is real and not
             hypothetical, (2) a legal controversy that affects an
             individual in a concrete manner so as to provide the factual
             predicate for a reasoned adjudication, and (3) a legal
             controversy with sufficiently adverse parties so as to
             sharpen the issues for judicial resolution. A controversy
             must continue through all stages of judicial proceedings,
             trial and appellate, and the parties must continue to have a
             ‘personal stake in the outcome’ of the lawsuit. Courts will
             not enter judgments or decrees to which no effect can be
             given.

Clinkscale v. Dep’t of Pub. Welfare, 101 A.3d 137, 139 (Pa. Cmwlth. 2014) (quoting
Mistich v. Pa. Bd. of Prob. & Parole, 863 A.2d 116, 119 (Pa. Cmwlth. 2004)). Our
Supreme Court has also noted that “a legal question can become moot on appeal as
a result of an intervening change in the facts of the case.” In re Gross, 382 A.2d
at 119.
             Here, Appellant has entered into an Agreement with Second Landlord
to vacate the Property in exchange for, inter alia, payment of a $4,000 settlement.
To our knowledge, Appellant has already vacated the Property pursuant to the
Agreement. All of Appellant’s arguments concerning the underlying facts of this
case are connected to her prior possession of the Property. Due to the fact that
Appellant has already forfeited her possessory right to the Property, there is no


                                          7
longer an actual case or controversy and Appellant’s contentions are moot. Thus,
common pleas correctly concluded in its Rule 1925(a) opinion that Appellant’s
appeal was moot at the time common pleas issued its order affirming the
Commission’s decision. As a result of the mootness of the matter, however,
common pleas should not have considered the merits of the appeal.
            Accordingly, we vacate common pleas’ order and remand the matter to
common pleas to dismiss the appeal based on mootness.




                                       P. KEVIN BROBSON, Judge




                                       8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Monique Taylor,                          :
                         Appellant       :
                                         :
            v.                           :   No. 1572 C.D. 2018
                                         :
Fair Housing Commission                  :



                                     ORDER


            AND NOW, this 26th day of August, 2019, the order of the Court of
Common Pleas of Philadelphia County (common pleas) is hereby VACATED, and
the matter is remanded to common pleas with instruction to dismiss the appeal as
moot.
            Jurisdiction relinquished.




                                         P. KEVIN BROBSON, Judge